EXHIBIT 10.1 Cinedigm Digital Cinema Corporation Management Annual Incentive Plan Plan Document Effective – April 1, 2009 1 Section 1.Purpose The purposes of the Plan are to promote the success of the Company; to provide certain Employees with an opportunity to receive incentive compensation dependent upon that success; and to attract, retain and motivate such individuals. Section 2.Definitions Award - means any payment earned in accordance with the provisions of the Plan. Board of Directors - The Board of Directors of the Company. Cause - Either (a) cause as defined in a Participant’s employment contract or, in the absence of such a definition, (b) cause as determined by the Committee. Committee – The Compensation Committee of the Board of Directors of the Company Company- Cinedigm Digital Cinema Corporation and its successors. Compensation Formula - means, for a Performance Period, one or more formulas or standards established by the Committee for purposes of determining whether or the extent to which an Award has been earned based on the level of performance attained with respect to one or more Performance Goals. Compensation Formulas may vary from Performance Period to Performance Period and from Participant to Participant and may be established individually, alternatively, or in any combination. Disability - means (a) disability as defined in a Participant’s employment contract or, in the absence of such a definition, (b) total disability within the meaning of the Company’s long-term disability plan as in effect from time to time or (c) if there is no such plan at the applicable time, physical or mental incapacity as determined solely by the Committee. Employee - An employee of the Company. Payment Date - The date any Awards payable under the Plan are paid to Participants Participant - An Employee designated from time to time by the Committee to participate in the
